Third District Court of Appeal
                              State of Florida

                         Opinion filed July 21, 2021.
      Not final until disposition of timely filed motion for rehearing.

                           ________________

                            No. 3D21-0390
                 Lower Tribunal No. R.A.A.C. 20-01407
                          ________________


                           Barbara L. Nova,
                                 Appellant,

                                    vs.

      Reemployment Assistance Appeals Commission,
                                 Appellee.



    An Appeal from the Reemployment Assistance Appeals Commission.

    Barbara L. Nova, in proper person.

    Katie E. Sabo, Appellate Counsel (Tallahassee), for appellee.


Before LOGUE, LINDSEY, and GORDO, JJ.

    PER CURIAM.

    Affirmed.